Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  June 11, 2021                                                                       Bridget M. McCormack,
                                                                                                  Chief Justice

  162949 & (5)                                                                                Brian K. Zahra
                                                                                            David F. Viviano
  UNLOCK MICHIGAN, GEORGE                                                               Richard H. Bernstein
                                                                                        Elizabeth T. Clement
  FISHER, and NANCY HYDE-DAVIS,                                                          Megan K. Cavanagh
              Plaintiffs,                                                                Elizabeth M. Welch,
                                                                                                       Justices
  v                                                          SC: 162949
  BOARD OF STATE CANVASSERS,
  SECRETARY OF STATE, and DIRECTOR
  OF THE BUREAU OF ELECTIONS,
            Defendants.
  _____________________________________/

          On order of the Court, the motion to intervene is GRANTED. The complaint for
  mandamus is considered, and mandamus is GRANTED. We direct the Board of State
  Canvassers (the Board) to certify the Unlock Michigan petition as sufficient. The
  Board’s duty with respect to petitions is “limited to determining the sufficiency of a
  petition’s form and content and whether there are sufficient signatures to warrant
  certification.” Stand Up for Democracy v Secretary of State, 492 Mich 588, 618 (2012).
  In reviewing the petition signatures, the Board’s role is circumscribed to “canvass[ing]
  the petitions to ascertain if the petitions have been signed by the requisite number of
  qualified and registered electors.” MCL 168.476(1). In doing so, the Board may use
  “[t]he qualified voter file” and “the registration records by the clerk of any political
  subdivision” in order “to determine the validity of petition signatures by verifying the
  registration of signers and the genuineness of signatures on petitions when the qualified
  voter file contains digitized signatures.” MCL 168.476(1). The Board’s investigatory
  powers under MCL 168.476(2) relate only to the objects of investigation listed in MCL
  168.476(1), i.e., whether “the petitions have been signed by the requisite number of
  qualified and registered electors.” Consequently, “an investigation that goes beyond the
  four corners of the petition itself (i.e., the validity of the signatures or registration status
  of the electors) into the circumstances by which the signatures were obtained . . . is
  clearly beyond the scope of the board’s authority set forth under MCL 168.476(1).”
  Michigan Civil Rights Initiative v Bd of State Canvassers, 268 Mich App 506, 519-520
  (2005).

        In the present case, the Board approved the form and content of the petition in July
  2020. The Bureau of Elections analyzed the signatures using a random sampling method
                                                                                                               2

and estimated that Unlock Michigan submitted at least 460,000 valid signatures when
they only needed about 340,000. The Board rejected, by deadlocked vote, a motion to
investigate the collection of signatures. The Board thus has a clear legal duty to certify
the petition.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 11, 2021
       b0608
                                                                             Clerk